Citation Nr: 1205769	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for scarring of the left lower lung, residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a noncompensable evaluation for scarring of the left lower lung, residuals of pneumonia. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record and has been reviewed.  In June 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The only current identifiable residuals of the Veteran's service connected pneumonia and pleural effusion is a surgical scar of the left lateral chest which is deep and dimpled.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the appellant, the schedular criteria for a 10 percent evaluation, but not in excess thereof, for surgical scar of the left lateral chest, related to scarring of the left lower lung, residuals of pneumonia, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7801.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Substantially compliant notice was sent in April 2006 and August 2009, and the claim was readjudicated in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records and Social Security Administration  (SSA) records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Increased Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

During service in 1969, the Veteran was treated for malaria and developed left lower lobe staphylococcal pneumonia.  He developed an abscess and a chest tube was placed.  He was hospitalized for several months.

A VA examination in August 1984 noted that the Veteran's abscess had resolved and he had not had pneumonia since service.  The Veteran reported occasional wheezing and some variable left lower lobe area chest pains.  He denied cough, hemoptysis, and shortness of breath.  He was noted to have smoked one and one-half packs of cigarette per day for 17 years, and was currently smoking one-half pack per day.  Pulmonary function testing at that time was generally normal.  The diagnosis was pulmonary and pleural fibrosis secondary to resolved staphylococcal pneumonia with abscess.

Service connection for scarring left lower lung, residuals of pneumonia, was granted in a December 1984 rating decision, and a noncompensable evaluation was assigned.  The Veteran filed his current claim for a compensable evaluation in March 2006.

A computer tomography (CT) scan in April 2006 showed some centrilobular emphysema in the upper lobes.  The left diaphragm was slightly elevated, but there was no mediastinal mass or significant pleural thickening or scarring.

On VA examination in April 2006, the Veteran reported shortness of breath and dyspnea on exertion for the past four or five years.  The examiner noted that the Veteran had a 60 pack-year smoking history and had developed severe chronic obstructive pulmonary disease (COPD), "which is the cause of his current breathing problems, but he wishes to attribute them to the pneumonia that he had while he was in the military."  The examiner noted that the Veteran's recent pulmonary function tests indicated severe obstructive disease with diffusion capacity normal; this was consistent with residuals of COPD from tobacco smoke and not with the residuals of pneumonia that the Veteran had.  The Veteran's current complaints of wheezing were also consistent with COPD rather than pneumonia residuals.  Examination showed clubbing of the fingers on both hands, consistent with COPD, tobacco related.  Lungs were clear with somewhat poor excursion.  The examiner stated that even if there was a small amount of slight scar tissue in the Veteran's left lung base, because of the pulmonary function test findings there was less than a 50 percent probability that any residual scar tissue from the pneumonia with pleural effusion would be the cause of the Veteran's breathing symptoms.  After reviewing the CT scan, the examiner stated that there was no evidence of any significant residuals of the pneumonia the Veteran had in the service.

A March 2010 statement from the Veteran's VA treating nurse practitioner noted that it was possible that the Veteran's previous lung infection could have contributed to the left basilar scarring and left hemi diaphragm; however smoking, environmental exposures and other unknown factors could also contribute to these findings.

On VA examination in June 2010, the examiner noted that the Veteran had apparently quit smoking three months earlier.  His most recent pulmonary function testing showed some improvement over the 2006 results; moderate obstructive lung defect was shown.  The Veteran had a history of employment as a welder for 20 years.  The examiner diagnosed COPD, improved, not due to remote history of pneumonia, nor chest tube placement, but rather due to tobacco use disorder, and more likely than not contributed to by his 20 year occupational history as a welder. 

VA scars examination in July 2010 noted a linear scar of the lateral aspect of the left chest wall.  The scar was a residual of the inservice tube placement surgery.  The scar had a dimple in the center and was non-adherent to underlying tissue.  The scar was two inches by one-eight inches.  There was no skin breakdown over the scar, and the Veteran reported no pain.  The scar was deep, with no inflammation, no edema, no keloid formation, and no other disabling effects.  

The VA examiners in April 2006 and June 2010 have specifically found that the Veteran's current breathing problems and pulmonary function problems are related to his COPD and not to the residuals of the service connected disability.  Thus, there is no basis to assign an increased evaluation based on the results of pulmonary function testing or any code involving respiratory restriction.  Based upon the medical evidence of record, the only current identifiable residual of the inservice pneumonia and pleural effusion is the surgical scar of the left lateral chest.  

Regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.

Diagnostic Code 7801 applies to scars other than the head, face, or neck that are deep or that cause limited motion.  This Code provides a 10 percent evaluation for scars that cover an area or areas of at least 6 square inches (39 sq. cm.); a 20 percent rating for scars that cover an area or areas of at least 12 square inches (77 sq. cm.); a 30 percent rating for scars that cover an area or areas of at least 72 square inches (465 sq. cm.); and a 40 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq.cm.).  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

As the Veteran's scar has been described as deep and dimpled, and resolving reasonable doubt in his favor, the Board finds that it more nearly approximates the criteria for a 10 percent evaluation under Diagnostic Code 7801, and a 10 percent evaluation, but not higher due to the limited area it covers, is appropriate. 



ORDER

A 10 percent evaluation for surgical scar of the left lateral chest, related to scarring of the left lower lung, residuals of pneumonia, is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


